DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without specifying traverse of Group I in the reply filed on 8/26/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  The requirement is still deemed proper and is therefore made FINAL.
Claims 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s election without specifying traverse of a single species in the reply filed on 8/26/2021 is also acknowledged.  
The elected species read upon claims 1-2, 4 and 18-19.  Claims 3, 5 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Expansion of Election of Species Requirement        
As indicated above, the elected species 
    PNG
    media_image1.png
    143
    208
    media_image1.png
    Greyscale
reads upon claims 1-2, 4 and 18-19
The elected compound has been searched in STN and a variety of related compound species were identified including, for example, 
    PNG
    media_image2.png
    180
    270
    media_image2.png
    Greyscale
(CAS RN 1901130-88-8, entered into STN on 5/01/2016) which differs from the instantly claimed species that R1 is unsubstituted phenyl as opposed to phenyl substituted with 3 fluorine atoms, R3b is H as opposed to CH3, and R4 is phenyl substituted by one fluorine atom as opposed to two fluorine atoms.  
It would have been prima facie obvious to modify any (or all) of R1, R3b and/or R4 of CAS RN 1901130-88-8 (to arrive at the instantly elected compound species) in an attempt to synthesize compounds which are structurally related to CAS RN 1901130-88-8 in the expectation that said structurally related compounds would exhibit the same or improved activity of CAS RN 1901130-88-8.  However, CAS RN 1901130-88-8 (as well as the other structurally related compound species) is not described as having any activity.  Accordingly, an ordinarily skilled artisan would have had no reason to consider modifying CAS RN 1901130-88-8 (or any of the other structurally related compound species identified in STN) in an attempt to formulate additional compounds.  
Accordingly, the elected species is deemed to be free of the prior art and non-obvious.
As such, the search has been expanded as called for under current Office Markush practice - a compound by compound search - to include a single additional species (M.P.E.P. § 803.02).  
    PNG
    media_image2.png
    180
    270
    media_image2.png
    Greyscale
wherein, in formula (I), R1 is aryl (i.e., phenyl); Y is N; W is CH; Q is O; Z is N; n is 1; R2, R3a and R3b are each H; and R4 is phenyl substituted with halogen – which reads on claims 1-2 and 4.  A rejection to those claims, as well as composition claim 18, follows.  
Since the search has not been expanded beyond the single additional species identified above, claim 19, which is directed to the elected species but which does not include the single additional species, is objected to as indicated below, and has not been further examined. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 102(b) as being anticipated by CAS RN 1901130-88-8 (entered into STN on 5/01/2016).
Claim 1 is drawn to a compound of formula (I) which embraces the following compound species
    PNG
    media_image2.png
    180
    270
    media_image2.png
    Greyscale
 wherein R1 is aryl (i.e., phenyl); Y is N; W is CH; Q is Z is N; n is 1; R2, R3a and R3b are each H; and R4 is phenyl substituted with halogen – which reads on claims 1-2 and 4.  
The compound is taught by CAS RN 1901130-88-8.
Accordingly, claims 1-2 and 4 are anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over by CAS RN 1901130-88-8 (entered into STN on 5/01/2016) as applied to claims 1-2 and 4 above, in further view of Ito et al (Cancer Science 94:3-8, 2003).
Claim 19 is drawn to a pharmaceutical composition comprising a compound of claim 1 admixed with at least one pharmaceutically acceptable carrier.
As discussed above, a compound of claim 1 is taught by CAS RN 1901130-88-8
However, CAS RN 1901130-88-8 does not teach a pharmaceutical composition comprising said compound along with a pharmaceutically acceptable carrier as instantly claimed.
Yet, Ito et al teach “[a] reliable medium-term bioassay system for rapid detection of carcinogenic potential of chemicals in the human environment” (Abstract).  As further taught by Ito et al, the “test chemicals are usually given in the diet or the drinking water” – i.e. a pharmaceutically acceptable carrier (Abstract).  
Based further on Ito et al, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to prepare a pharmaceutical composition of the compound CAS RN 1901130-88-8 by combining it with a pharmaceutically acceptable carrier n an effort to identify the carcinogenic potential of said compound.   The issue of carcinogenicity is of interest to every chemist that is exposed to any compound, irrespective of the known uses of the compound, since a chemist would always want to know if a compound she or he is handling has carcinogenic potential.
In view of all of the foregoing, instant claim 19 is rejected as prima facie obvious.
Claim Objections
Claim 18 is objected to as depending from a rejected base claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4 and 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 16/764,129. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘129 application similarly recites compounds of formula (I) which overlap with the instantly claimed compounds, including Applicant’s elected species, which is specifically recited by claim 25.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG D RICCI/Primary Examiner, Art Unit 1611